                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No: 4:13-CR-28-BR

                                                       )
    UNITED STATES OF AMERICA,                          )
                                                       )
          v.                                           )
                                                       )                     ORDER
    LARRY D. HILL, JR.,                                )
                                                       )
                                Defendant.             )
                                                       )
                                                       )
 

        This matter is before the court on the Fourth Circuit Court of Appeals’ vacation of the

portion of this court’s 5 July 2018 text order denying defendant’s motion for judicial

recommendation and remand for an explanation of the decision. (DE # 183.) In the subject

motion, defendant requests that the court recommend to the Bureau of Prisons (“BOP”) his

placement in a halfway house or home confinement for the maximum 12-month period under the

Second Chance Act (“SCA”), 18 U.S.C. § 3624(c). (DE # 162.) The court agrees with the

majority position that the sentencing court has the authority to make a post-sentencing

recommendation for a defendant’s placement under the SCA. See United States v. Ferguson,

No. 6:16-cr-00707-JMC-8, 2018 WL 5095149, at *2-3 (D.S.C. Oct. 19, 2018) (collecting cases).

While recognizing this authority, the court declines to make such a recommendation here. The

last time defendant appeared before the undersigned was nearly three years ago when the court

sentenced him for possessing contraband in prison. See United States v. Hill, No. 5:15-CR-265-

BR (E.D.N.C. Aug. 29, 2016) (judgment). Defendant is not scheduled for release until nearly

two years from now. Federal Bureau of Prisons Inmate Locator,

https://www.bop.gov/inmateloc/ (search BOP Register Number 24346-056) (last visited Apr. 25,
2019).  The court believes the BOP is in the best position to assess all pertinent information

bearing on any appropriate pre-release community placement for defendant and the length of

such placement. For this reason, defendant’s motion for judicial recommendation is DENIED.

              This 30 April 2019.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 2 
 
